 1                                                                       The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
10 FRIENDS OF THE EARTH, a District of
   Columbia non-profit corporation,                       Case No. 2:18-cv-00677-TSZ
11
                 Plaintiff,
12
                 v.                                       ORDER GRANTING
13                                                        SECOND STIPULATED MOTION TO
   U.S. ARMY CORPS OF ENGINEERS, an                       EXTEND PLAINTIFF’S DEADLINES TO
14                                                        SUBMIT COST BILL AND FEE PETITION
   agency of the United States of America,
15
                 Defendant.
16

17          The Court hereby GRANTS the parties’ second stipulated motion for entry of an order
18
     extending the deadlines for plaintiff to file a cost bill and motion for award of attorneys’ fees
19
     (Dkt. #31). Plaintiff shall file its cost bill and attorney fee motion on or before May 10, 2019.
20
     Plaintiff or the parties may seek additional time if there is good cause to do so.
21

22          IT IS SO ORDERED.

23          Dated this 29th day of March 2019.

24

25
                                                           A
                                                           Thomas S. Zilly
26                                                         United States District Judge
27

28
     ORDER - 1                                                                Kampmeier & Knutsen PLLC
     Case No. 2:18-cv-00677-TSZ                                                811 First Avenue, Suite 468
                                                                               Seattle, Washington 98104
                                                                                     (206) 858-6983
